Citation Nr: 1544007	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to May 1989. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from a May 2010 rating action by the Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for osteoarthritis, bilateral hips, and which denied a claim for service connection for PTSD.  In order to avoid any prejudice to the Veteran, the Board has construed his claims broadly, to include a claim for an acquired psychiatric disorder other than PTSD, and recharacterized the claims as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2015, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2006, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for osteoarthritis, bilateral hips.
 
2.  The evidence received since the RO's April 2006 decision, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for osteoarthritis, bilateral hips, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's April 2006 decision which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for osteoarthritis, bilateral hips; the claim for service connection for a bilateral hip disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran essentially asserts that new and material evidence has been presented to reopen the claim for service connection for a bilateral hip disability.  During his hearing, held in July 2015, the Veteran testified that he was seen for relevant symptoms on one occasion during service, during which time he was noted to have groin or leg pain, but that he was essentially not treated.  He indicated that he continued to have hip symptoms during service, with VA treatment for his hips following separation from service beginning in 1991.  The Veteran's mother testified that the Veteran had been active in sports prior to service, but that he complained of hip pain following service. 

As an initial matter, in July 2015, the Veteran submitted evidence to VA with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  To the extent that additional treatment records in the form of VA and non-VA reports were obtained subsequent to the October 2011 Statement of the Case, this evidence is either duplicative, or it does not contain any relevant findings, and the Board has determined that this evidence is not "pertinent " as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

In August 1991, the RO denied a claim for arthritis of the hips.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  The Veteran subsequently applied to reopen the claim on several occasions, and in August 2000, February 2001, and April 2006, the RO determined that new and material evidence had not been presented to reopen the claim.  In each case, there was no appeal, and the RO's decisions became final.  Id.  

In August 2009, the Veteran filed to reopen the claim for service connection for a bilateral hip disability.  In May 2010, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran has appealed. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110   (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.   For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Arthritis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.

The most recent and final denial of this claim was in April 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge.

At the time of the RO's April 2006 decision, the evidence included the Veteran's service treatment records, which did not show treatment specifically for hip symptoms.  In this regard, a March 1981 report noted complaints of left-sided pain, with a history of surgery on his left side three years before.  The assessment was pain due to muscle strain.  The Veteran was provided with Ecotrin.  Service examination reports, dated in June 1980 (upon entrance into service), April 1985, and September 1987, all showed that his "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  A "report of medical history" associated with the September 1987 examination report shows that the Veteran indicated that he did not have a history of "arthritis, rheumatism, or bursitis"; no relevant symptoms or conditions are noted in the report.  A May 1989 report indicated that a separation examination was not warranted; a separation examination report was not (and is not) of record.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1990 and 2005.

VA progress notes, dated in August 1990, noted complaints of a three-year history of hip pain, with diagnoses of bilateral AVN (avascular necrosis) of the femur heads, and moderate to severe DJD (degenerative joint disease) of the bilateral hips, to include by X-ray.  

A March 1991 VA examination report showed that the Veteran reported a history of inservice treatment for groin pain in 1986, for which no cause was discovered, and for which he was given Tylenol.  He said his pain had been intermittent, but worsening, and that he was diagnosed with arthritis of the hips by VA. The diagnosis was bilateral hip osteoarthritis.  

A decision of the Social Security Administration (SSA), dated in November 1991, showed that the Veteran was determined to be disabled as of February 1991, due to severe end-stage avascular necrosis of both hips.  

Private treatment reports, dated between 1995 and 2003, showed that in 1995, the Veteran was noted to have aseptic necrosis, bilateral hips, with adduction contracture.  In May 1995, he underwent a total right hip arthroplasty.  In October 1998, he underwent a total left hip arthroplasty.  In April 2003, he underwent additional surgery on his right hip.  

A statement from N.D., M.D., dated in April 2005, showed that Dr. D stated that the Veteran had had hip problems for about 15 years, and that he had reviewed records going back to the early 1990s, old X-rays, and pathology reports.  He stated that the Veteran had undergone bilateral hip replacements due to bilateral avascular necrosis, and that, "It is not known whether or not [the Veteran's] records reflect the fact that he had avascular necrosis of his hips which can definitely be trauma related which could have occurred while he was in the military."

Three lay statements were of record, received in 2005, in which the Veteran's mother, and two others (W.B. and D.H.), collectively indicated that the Veteran had been very active prior to service, to include participating in sports, but that he was unable to participate in sports following separation from service, with difficulties in sitting and walking.  

At the time of the RO's April 2006 decision, there was no clear evidence of treatment for hip symptoms during service, and no inservice diagnosis of a hip condition.  The earliest post-service medical evidence of a hip condition was dated in August 1990, which was about one year and three months following separation from service.  There was a statement from a private physician of record which was vague and equivocal in its terms, and which the RO found did not warrant a reopening of the claim; the RO determined that new and material evidence had not been received to reopen the claim. 

The evidence received since the RO's April 2006 rating decision includes VA and non-VA reports, dated as early as 1990.  Some of this evidence is duplicative.  The submitted evidence includes a number of additional reports showing treatment for bilateral hip avascular necrosis and arthritis.  Lay statements have also been submitted, which were of record at the time of the RO's April 2006 decision.

The evidence, which was not of record at the time of the RO's April 2006 decision, and which is not cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  The Board finds, however, that the new evidence is not material.  At the time of the RO's April 2006 decision, there was no medical evidence to specifically show the existence of hip symptoms or the existence of a hip disability, during service.  In September 1987, the Veteran specifically indicated that he did not have symptoms such as arthritis or bursitis, and upon examination, no hip symptoms were noted, nor was a hip disorder found.  There was no clear and probative evidence a nexus between a his disability and the Veteran's service, and there was no competent evidence to show that arthritis of either hip was manifest to a compensable degree within one year of separation of service.  The submitted evidence does not remedy any of these defects.  38 C.F.R. § 3.156; Shade.  Although it has been argued that an August 1990 VA report, noting bilateral avascular necrosis of the hips, and moderate to severe DJD of the hips, which was submitted in July 2015, warrants a reopening of the claim, this evidence was of record at the time of the RO's April 2006 decision.  To the extent that the submitted evidence includes additional records related to hip treatment, these are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  The submitted evidence does not include any competent evidence to show that the Veteran had a hip disability during service, that arthritis of either hip was manifest to a compensable degree within one year of separation of service, or that the Veteran currently has a hip disorder that was caused by his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  Consideration has been given to the Veteran's assertions, and his mother's testimony, however, these statements are essentially the same as they made when the claim was denied in April 2006.  These statements are therefore not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2009, and March 2012, of the criteria for reopening a claim, for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  During his hearing, held in July 2015, it was agreed that the record would be held open for 60 days in order to allow the Veteran time to submit additional evidence, and he did so.  

The Veteran has not been afforded an examination, and an opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334   (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004). 


ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for a bilateral hip disability; the claim is not reopened.


REMAND

With regard to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has primarily asserted that he has PTSD as the result of witnessing a fatal forklift accident, and the aftermath of a fatal motor vehicle accident.  

To the extent that the claim includes a claim for PTSD, this claim does not involve participation in combat, or a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the circumstances, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

There is currently no verified stressor of record.  See United States Army and Joint Services Records Research Center (JSRRC) memorandums, dated in May 2010 and November 2014.

A review of the medical evidence shows that it includes VA progress notes which contain diagnoses of PTSD, a psychotic disorder NOS (not otherwise specified), and various diagnoses involving substance abuse.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.

The Veteran has not yet been afforded a VA examination.  On remand, the Veteran should be afforded a psychiatric examination, and an etiological opinion should be obtained.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2015).

 Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD, or any other acquired psychiatric disorder, under the criteria as set forth in DSM-IV.  The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that his PTSD was caused by his service from August 1980 to May 1989.

If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis. 

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during his period of active duty (from August 1980 to May 1989). 

The report of examination should include the complete rationale for all opinions expressed. 


The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  If PTSD is found, the Veteran and his attorney are asked to provide more information regarding his claimed stressors.  In this regard, efforts by the RO (as noted above) to verify this stressor have, to date, been unsuccessful.  Unless the Veteran or his attorney provide VA with some form of stressor verification, or a new basis to research this issue, the Board has no basis to grant PTSD.
 
3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998). 
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


